Citation Nr: 0204328	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

[The issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits in the calculated 
amount of $5,492 is the subject of a separate opinion.]

[The issue of entitlement to service connection for 
schizophrenia will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The appellant is a veteran who served from June 1964 to 
December 1964, on active duty for training (ACDUTRA), and 
from June 1968 to November 1969, upon being recalled to 
active duty in the United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's request to 
reopen a claim of entitlement to service connection for 
schizophrenia.  A video hearing on this claim was held before 
the undersigned Board member in February 2001.

The Board finds that the matter of entitlement to service 
connection for schizophrenia on the merits requires further 
development.  The Board will undertake additional development 
on that issue pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38C.F.R. 
§19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. §20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the merits of the claim for 
entitlement to service connection for schizophrenia.


FINDINGS OF FACT

1.  In a decision dated in August 1982, the Board denied the 
veteran's appeal to reopen a claim of entitlement to service 
connection for schizophrenia.

2.  Evidence submitted since the August 1982 Board decision 
was not previously of record, bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The additional evidence submitted since August 1982 is new 
and material, and the claim of entitlement to schizophrenia 
may be reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104, 3.156, 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has now 
issued final regulations implementing the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Consequently, 
it applies in the instant case.

Section 3 of the VCAA indicates that the provisions of the 
statute do not require VA to reopen a claim that has been 
disallowed in the absence of presentation of new and material 
evidence.  38 U.S.C.A. § 5103A.  VA has determined that 
although the provisions of the VCAA do not require that a 
previously denied claim be reopened, VA does have a duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  Veterans Benefits Administration Fast Letter 01-02 
(January 9, 2001).  Here, the notice requirements have been 
met.  The veteran is not prejudiced by the determination 
below.

Criteria and Analysis

As was previously noted, the VCAA left intact the requirement 
that under 38 U.S.C.A. § 5108 a veteran must first present 
new and material evidence to reopen a previously and finally 
denied claim before it must be determined whether the duty to 
assist has been fulfilled and the claim is evaluated on the 
merits.  Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  

Regulations implementing the VCAA modify the definition of 
new and material evidence and provide for assistance to a 
claimant on claims to reopen.  See 66 Fed. Reg. at 45,630 (to 
be codified at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, 
the new provisions pertaining to the adjudication of claims 
to reopen a finally decided claim are applicable only to 
claims received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the veteran's claim was received before that 
date, they do not apply in the instant case. 

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
An August 1982 Board decision found that new and material 
evidence had not been submitted, and denied the veteran's 
attempt to reopen a claim of service connection for 
schizophrenia.  The Board noted that schizophrenia was 
diagnosed almost three years following the veteran's 
separation from his first period of active service, and 
clearly pre-existed the second period of service.

Evidence of record at the time of the Board's August 1982 
decision consisted of: Service medical records from both of 
the veteran's periods of active service, lay statements, the 
report of a VA examination conducted during the interim 
between the veteran's two periods of service, postservice VA 
and private treatment records, postservice lay statements, 
and the veteran's own statements.

Service medical records from the veteran's first period of 
service contain no mention of treatment for psychiatric 
complaints.  The veteran was treated for lacerations on his 
hand subsequent to breaking a window while trying to open it 
and for wounds he sustained in a fight.  On one occasion of 
treatment for his wounds he was noted to be nervous.  His 
separation examination revealed no pertinent abnormalities.

The veteran submitted a claim of entitlement to service 
connection for a nervous condition in October 1967.  In 
support of this claim, he submitted statements from his 
mother, his ex-fiancée, and a friend.  All three noted that 
he started exhibiting inappropriate and aggressive behavior 
beginning in 1965, after six months of service.

Reports from Dr. J.L.M. dated in August 1965 and October 1965 
note that the veteran had been under J.L.M.'s care for 
psychiatric problems since August 1965.

The veteran was examined by VA in conjunction with his claim 
for service connection in November 1967.  The diagnosis was 
chronic paranoid schizophrenic reaction.  The examiner noted 
the veteran's history, but provided no estimated date of 
onset.  He did note that the veteran blamed the Army for his 
mental problems.

The Army reviewed the veteran's medical records in February 
1968 and found that he was medically qualified for retention 
in Army Reserve.  He received orders to return to active duty 
in June 1968, but did not report for duty.  The record at 
this point is unclear.  It appears that the veteran was 
arrested for desertion and released upon a Writ of Habeas 
Corpus; however, he remained in service under psychiatric 
care until November 1969. 

Service medical records from the veteran's second period of 
service are of record.  These records note a three-year 
history of psychiatric problems.

The veteran was hospitalized periodically in 1969 and 1970.  
From April to July 1969, he was hospitalized at Hato Rey 
Psychiatric Hospital.  Chronic brain syndrome associated with 
convulsive disorder was diagnosed.  Chronic brain syndrome 
with psychotic reaction was diagnosed when the veteran was 
hospitalized from May to August 1970.  Schizophrenic reaction 
was diagnosed during hospitalization from September to 
December 1970.  That diagnosis was reported again on 
hospitalization in 1971.  On private psychiatric evaluation 
in October 1972, the examiner commented that the veteran 
became emotionally ill in service.  Schizophrenia was 
diagnosed.

Subsequent to the August 1982 Board decision, the veteran has 
submitted the evidence considered by the Social Security 
Administration (SSA) supporting his claim for Social Security 
benefits.  Review of this evidence reveals psychiatric 
treatment and testing, along with a variety of opinions 
regarding the veteran's mental disorders dating to the late 
1970's and early 1980's.  

On VA examination in February 1983, chronic schizophrenia was 
diagnosed.  VA treatment records dating from the 1990's, 
2000, and 2001 include a February 2000 VA psychiatrist's 
report of treatment.  The VA physician noted, "Information 
available would tend to support the claim that while in 
service his condition was aggravated."  This opinion appears 
to have been provided by the veteran's VA treating physician.  
While the nature of the information that physician reviewed 
is unclear, it is potentially not mere history transcribed by 
the physician and bears further investigation.  It also was 
not previously of record, and is new.  It bears directly on 
the matter at hand as, based on medical observation and a 
physician's fund of knowledge, it notes that the disability 
at issue, schizophrenia, was aggravated during active 
service.  Accordingly, it is competent evidence that must be 
considered in order to fairly decide the merits of the claim, 
and is material. 

In light of the foregoing, the Board finds that the evidence 
added to the record since August 1982 is new and material, 
and that the veteran's claim for service connection for 
schizophrenia must be reopened.

This decision is limited solely to the question of whether 
the claim of service connection for schizophrenia should be 
reopened.  As to the merits of the veteran's underlying 
claim, i.e., whether service connection should be granted for 
schizophrenia, the Board finds that additional development is 
required.  As noted in the Introduction, the Board will 
undertake that additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)). 


ORDER

The appeal to reopen a claim of entitlement to service 
connection for schizophrenia is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

